Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 12/14/2021, with respect to claims 1, 4-6, 9 and 10 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 9 and 10 has been withdrawn. However amended claims 1 and 10 are rejected under 35 USC 112(b). The application will be in condition of allowance once the rejection is overcome (see rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 4-6, 9 and 10 are rejected under 35 USC 112(b) due to following:

Claims 1 and 10 recite “when the UWB signal is received through the second module but the two receiving sensors of the second mobile robot have not received the sound wave of the first frequency, determine that the first mobile robot and the second mobile robot face in opposite directions”



Figure 11a illustrates that sound wave from robot 100a is projected away from robot 100b, and robot 100b will not receive that sound wave, yet they are facing in same direction i.e. facing towards each other. Figure 11a may also illustrate that robot 100a is facing in one direction and robot 100b is facing in another direction i.e. not same.

Figure 10 illustrates that robot 100a is facing in one direction and robot 100b is also facing in same direction, yet robot 100b is able to receive sound wave. Similarly figure 11b illustrates both robots are facing on same direction yet robot 100b does not receive the sound wave.  

Therefore it is unclear what facing in opposite direction means because it may mean that they are facing each other, facing away from each other, one is facing away from other.

Claims 4, 5, 6 and 9 are rejected as being dependent on rejected claim 1.

Allowable Subject Matter
Claims 1(and its dependent claims) and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664